    Case: 2:20-cr-00062-SDM Doc #: 22 Filed: 05/14/20 Page: 1 of 1 PAGEID #: 63




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

UNITED STATES OF AMERICA,                             :

                               Plaintiff,             :       Case No. 2:20-cr-62(2)
                                                              Judge Sarah D. Morrison
       -   vs   -                                     :

WHITNEY R. LANCASTER,                                 :

                               Defendant.             :



                ORDER FOR VIDEO OR TELECONFERENCING


       Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act

(P.L. 116-136, 134 Stat. 281)(the CARES Act) and this Court’s General Order 20-07, the

undersigned as the District Judge to whom this case is assigned finds in this felony case

that the plea pursuant to Fed. R. Crim. P. 11 or sentencing pursuant to Fed. R. Crim. P. 32 cannot

be further delayed without serious harm to the interests of justice.

       The Court further finds that the Defendant, after consultation with counsel, has consented

to the use of video conferencing to conduct the arraignment on indictment.

       Accordingly, the arraignment proceeding being held on May 14, 2020 at 2:00 p.m. may

be conducted by video teleconference.

       IT IS SO ORDERED.

                                                  /s/ Sarah D. Morrison ______
                                                  SARAH D. MORRISON
                                                  United States District Judge


                                                 1
